20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 1 of
                                        6



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION
  IN RE:                                      §
                                              §
  DOUBLE H TRANSPORTATION, LLC                §   CASE NO. 20-31055-hcm
                                              §
               Debtor.                        §   CHAPTER 11 SUBCHAPTER V

   NOTICE OF PROPOSED ORDER CONFIRMING DEBTOR’S FIRST AMENDED PLAN
  OF REORGANIZATION FOR SMALL BUSINESS UNDER CHAPTER 11 SUBCHAPTER V
                       (CRAMDOWN UNDER § 1191(b))
  TO ALL CREDITORS AND PARTIES IN INTEREST:

        PLEASE TAKE NOTICE attached is a Proposed Order Confirming Debtor’s First

  Amended Plan of Reorganization For Small Business Under Chapter 11 Subchapter V

  (Cramdown Under § 1191(b)).


  Date: April 30, 2021                     Respectfully submitted,

                                           THE NEVAREZ LAW FIRM, PC
                                           A Professional Corporation
                                           P.O. Box 12247
                                           El Paso, Texas 79913
                                           Telephone: (915) 225-2255
                                           Facsimiles: (915) 845-3405
                                           Email: MNevarez@LawOfficesMRN.com

                                           /s/ Michael R. Nevarez
                                           By: MICHAEL R. NEVAREZ
                                           State of Texas Bar No. 14933400

                                           Attorney for Debtor
20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 2 of
                                        6



                                      CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing Notice of Proposed Order

  Confirming Debtor’s First Amended Plan of Reorganization For Small Business Under

  Chapter 11 Subchapter V (Cramdown Under § 1191(b)) was served by electronic means as

  listed on the Court's CM/ECF filing and noticing system, and by regular first class mail, postage

  prepaid, to all creditors listed on the Debtor's creditor's matrix on file with the Clerk of this

  Court, a copy of which is attached hereto, including the following parties in interest, on or before

  April 30, 2021:


                                   SUBCHAPTER V TRUSTEE:
                                   Mr. Brad W. Odell
                                   1500 Broadway, Suite 700
                                   Lubbock, TX 78401
                                   Email: bodell@mhba.com

                                   OFFICE OF THE U.S. TRUSTEE:
                                   Mr. James Rose
                                   615 E. Houston St., Room 533
                                   San Antonio, TX 78205
                                   Email: James.Rose@usdoj.gov

                                   DEBTOR-IN-POSSESSION:
                                   Double H Transportation, LLC
                                   14259 Rattler Point Dr.
                                   El Paso, TX 79938

                                   EQUITY SECURITY HOLDERS
                                   ALL UNSECURED CREDITORS
                                   ALL SECURED CREDITORS
                                   ALL PARTIES IN INTEREST


                                                                 /s/ Michael R. Nevarez
                                                                 MICHAEL R. NEVAREZ




  Notice of Proposed Order Confirming Debtor’s First Amended Plan of Reorganization For
  Small Business Under Chapter 11 Subchapter V (Cramdown Under § 1191(b))
  In Re: Double H Transportation, LLC
  USBC-WDTX Case No. 20-31055-HCM                                                         Page 2 of 2
      20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 3 of
                                              6




 OFFICE OF THE U.S. TRUSTEE:
 James Rose
 615 E. Houston Street, Suite 533
 San Antonio, TX 78205


 SUBCHAPTER V TRUSTEE:
 Brad W. Odell
 1500 Broadway, Suite 700
 Lubbock, TX 78401

 DEBTOR-IN-POSSESSION:
 Double H Transportation, LLC
 14259 Rattler Point Dr.
 El Paso, TX 79938


 ACE Card Express
 424 Yarbrough Drive
 El Paso, TX 79915
 Alfredo Campos
 3417 Treasure Hill
 El Paso, TX 79938
 Andrew G. Edson
 Clark Hill Strasburger
 901 Main Street, Suite 6000
 Dallas, TX 75202
 Bank Capital Services
 1853 Highway 315
 Pittston, PA 18640
 Barri Financial Group
 9800 Centre Parkway Suite 700
 Houston, TX 77036
 CCRMA Toll Processing Services
 3461 Carmen Avenue
 Rancho Viejo, TX 78575
 Cedar Advance LLC
 25 Robert Pitt Drive
 Suite 204
 Monsey, NY 10952
 Christian Rodriguez
 2140 N Zaragoza, Apt. 129
 El Paso, TX 79938
 Commonwealth of Massachusetts
 EZDriveMA Payment Processing Center
 P.O. Box 847840
 Boston, MA 02284-7840
 Complete Payment Recovery Services, Inc.
 3500 5th Street
 Northport, AL 35476
 Delaware Department of Transportation
 Delaware E-ZPass Violations Center
 P.O. Box 697
 Dover, DE 19903-0697
 Element Transportation, LLC
 655 Business Center Drive, Suite 250
 Horsham, PA 19044
 ENG Commercial Finance
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                Best Case Bankruptcy
      20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 4 of
                                              6
 2441 Warrenville Road, Suite 310
 Lisle, IL 60532
 Express Toll
 E-470 Public Highway Authority
 P.O. Box 5470
 Denver, CO 80217-5470
 FDOT
 P.O. Box 71237
 Charlotte, NC 28272-1237
 Federal Motor Carrier Safety Admin.
 WESTERN SERVICE CENTER REGION
 GOLDEN HILLS OFFICE CENTRE
 12600 W. Colfax Ave. Suite B-300
 Lakewood, CO 80215
 Financial Pacific Leasing
 3455 South 344th Street Way
 Suite 300
 Auburn, WA 98001
 Fleet One
 Attn: Bankruptcy Dept.
 3100 West End Ave
 Nashville, TN 37203
 Fox Capital 2 Group
 65 Broadway
 Suite 804
 New York, NY 10005
 Goodyear
 P.O. Box 288
 Tonawanda, NY 14151
 HCTRA - Violations
 P.O. Box 4440
 Dept 8
 Houston, TX 77210-4440
 Hector Hernandez
 14259 Rattler Pt Drive
 El Paso, TX 79938
 Internal Revenue Service
 c/o Central Insolvency Operation
 PO Box 7346
 Philadelphia, PA 19101-7346
 James W. King
 6420 Wellington Place
 Beaumont, TX 77706
 Joseph D. Austin
 Padfield & Stout, LLP
 420 Throckmorton Street, Suite 1210
 Fort Worth, TX 76102
 Kansas Turnpike Authority
 P.O. Box 5018
 Wichita, KS 67201-5018
 Love's Travel Stops & Country Stores
 P.O. Box 842568
 Kansas City, MO 64184-2568
 Luz Adriana Warden
 4383 Name Arc
 Las Cruces, NM 88011
 Maryland Transportation Authority
 P.O. Box 17600
 Baltimore, MD 21297-7600
 Melek
 1155 N. Zaragoza Rd.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                Best Case Bankruptcy
      20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 5 of
                                              6
 El Paso, TX 79907
 MHC Financial
 11120 Tomahawk Circle Parkway
 Leawood, KS 66211
 Michael W. Zientz
 Mackie Wolf Zientz & Mann, P.C.
 Parkway Office Center, Suite 900
 14160 North Dallas Parkway
 Dallas, TX 75254
 NC Quick Pass
 Customer Service Center
 P.O. Box 71116
 Charlotte, NC 28272-1116
 NJ E-ZPass
 P.O. Box 4971
 Trenton, NJ 08650
 NYS Thruway Authority
 200 Southern Blvd.
 P.O. Box 189
 Albany, NY 12201
 New Jersey Turnpike Authority
 1 Turnpike Plaza
 Woodbridge, NJ 07095
 North Texas Tollway Authority
 P.O. Box 660244
 Dallas, TX 75266-0244
 Oklahoma Turnpike Authority
 Enforcement Barnch
 P.O. Box 11255
 Oklahoma City, OK 73135-0255
 Paccar Financial
 Attn Corp. Portfoli
 PO Box 1518
 Bellevue, WA 98009
 Pennsylvania Turnpike Commission
 Violation Processing Center
 300 East Park Drive
 Harrisburg, PA 17111
 Pilot
 4620 Woodland Corporate Blvd.
 Tampa, FL 33614
 Platinum Rapid Funding Group
 348 RXR Plaza
 Uniondale, NY 11556
 PLS Financial Services
 800 Jorie Blvd., 2nd Fl
 Oak Brook, IL 60523
 Professional Account Management, LLC
 P.O. Box 863867
 Plano, TX 75086-3867
 Queen Funding LLC
 101 Chase Ave, Suite 208
 Lakewood, NJ 08701
 Quick Spot Funding
 20 North 3rd Street
 Philadelphia, PA 19106
 R & A Trucking Inc.
 12802 Harnose Drive
 El Paso, TX 79938
 Rapid Cash
 8920 Gateway Blvd., Suite B
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                Best Case Bankruptcy
      20-31055-hcm Doc#114 Filed 04/30/21 Entered 04/30/21 18:04:35 Main Document Pg 6 of
                                              6
 El Paso, TX 79907
 RiverLink
 P.O. Box 16799
 Austin, TX 78761-6799
 Ronald Gearhart
 Greenberg, Grant & Richards
 5858 Westheiner Road 5th Floor
 Houston, TX 77057
 Southern Connector Service Center
 Attention: Violations
 P.O. Box 408
 Piedmont, SC 29673
 Sprint
 26000 Cannon Road
 Bedford, OH 44146
 Steven B. Bass
 Assistant United States Attorney
 902 San Jacinto Blvd., Suite 334
 Austin, TX 78701
 TD Auto Finance
 Attn: Bankruptcy
 P.O. Box 9223
 Farmington, MI 48333
 The New York State Thruway
 Violations Prossessing Center
 P.O. Box 15186
 Albany, NY 12212-5186
 TxTag
 P.O. Box 650749
 Dallas, TX 75265-0749
 United States Trustee
 615 E. Houston Street, Suite533
 San Antonio, TX 78205
 Verizon
 3601 Converse Drive
 Wilmington, NC 28403
 Weinstein & Weinstein
 68-15 Main Street, 2nd Fl
 Flushing, NY 11367
 William Thomas McLain
 Reagan McLain & Hatch, LLP
 White Rock Tower, Ste. 300
 6510 Abrams Road
 Dallas, TX 75231
 Yadira Haydee
 14259 Rattler Pt. Dr.
 El Paso, TX 79938




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                Best Case Bankruptcy
